                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


GREGORY HELSINGER,

                   Plaintiff,

      v.                                           Case No. 20-cv-1015-pp

ANDREW M. SAUL,

                   Defendant.


 ORDER REQUIRING PLAINTIFF TO FILE AMENDED MOTION FOR LEAVE
        TO PROCEED WITHOUT PREPAYING THE FILING FEE


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The plaintiff’s affidavit does not provide enough facts for the court to

determine whether he can pay the filing fee. The affidavit indicates that the

plaintiff is not employed, he is not married, and he has a 17-year-old son he is

responsible for supporting. Dkt. No. 3 at 1. The plaintiff lists no income and no

expenses; he does not own a car, his home, or any other property of value; and

he has no cash on hand or in a checking or savings account. Id. at 2-4. The


                                         1

           Case 1:20-cv-01015-PP Filed 07/08/20 Page 1 of 2 Document 5
court is perplexed as to how the plaintiff is living. Perhaps the plaintiff lives

with family or friends free of charge, perhaps those family or friends also

provide for his needs and those of his son, but there is nothing in the affidavit

telling the court whether that’s the case or who supports the plaintiff. The

court will ask the plaintiff to file an amended request to proceed without

prepaying the filing fee. The plaintiff is represented by counsel, who should

assist him in filling out the amended request clarifying his living situation.

      The court ORDERS that the plaintiff must file an amended request to

proceed without prepaying the filing fee by the end of the day on July 29,

2020. If the plaintiff does not provide a new request in time for the court to

receive it by the deadline, the court will deny his application to proceed without

prepaying the filing fee and will require him to pay the full $400 filing fee by a

date certain.

      Dated in Milwaukee, Wisconsin this 8th day of July, 2020.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          2

         Case 1:20-cv-01015-PP Filed 07/08/20 Page 2 of 2 Document 5
